DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The Response filed February 8, 2021 (hereafter the “2/8 Reply”) has been entered, and Claims 10 and 16 have been canceled.  
Claims 1-9, 11-15 and 17-19 are pending, with Claims 11-15 withdrawn from consideration for reasons of record. 

Election/Restrictions
Applicant's election with traverse of SEQ ID NO:4 (of 90 amino acids) in response to the Requirement for Election of Species is re-acknowledged.  
Additionally, that election is further applied to the (single) combination of S2 as comprising “amino acids 1-63 of SEQ ID NO:4” and S2 as comprising “amino acids 65-90 of SEQ ID NO:4” as recited in amended Claim 1.  
Thus the other species, and combinations of species, in Claim 1 as well as Claims 17-19 have been withdrawn from consideration as directed to non-elected species.  

Drawings
The replacement sheets of drawings filed February 8, 2022 are acknowledged.  

Claim Interpretation
Amended Claim 1 recites the limitation “where X does not comprise an IF-domain” (see last line) where the instant specification includes the following non-limiting descriptions:  
“the insert-in-flap-domain (IF-domain) of the polypeptide of (i) or the polypeptide of (ii)” (emphasis added; see pg 4, lines 1-2; pg 11, lines 13-14; pg 27, lines 6-7; pg 28, lines 25-26; pg 37, lines 17-18; pg 44, lines 30-31); 
“the insert-in-flap-domain (IF-domain) of the SlyD part of the chimeric polypeptide as reported herein” (emphasis added; see pg 27, lines 19-20; and 
in relation to a Thermus thermophilus SlyD FKBP sequence (see pg 54, Example 2, lines 6-11).  
The instant record includes the teachings of Knappe et al. (“Insertion of a Chaperone Domain Converts FKBP12 into a Powerful Catalyst of Protein Folding” J. Mol. Biol., 368(5): 1458-1468, 18 May 2007) as previously cited and applied below.  Those teachings include identification of a “flap region” in FKBP12 that “is extended to 68 residues” in SlyD and “forms an extra domain, which is termed the insert-in-flap or IF domain” in MtFKBP17 (see pgs 1459-1460, bridging ¶; and Fig. 1).  
That identification of a “flap region” (as opposed to an “IF domain”) is consistent with Furutani et al. (“Biochemical and Genetic Characterization of an FK506-Sensitive Peptidyl Prolyl cis-trans Isomerase from a Thermophilic Archaeon, Methanococcus thermolithotrophicus” (1998) J. Bacteriol., Vol. 180, No. 2, pp 388-394; https://doi.org/10.1128/JB.180.2.388-394.1998), who teach an alignment of multiple FKBP amino acid sequences from the SWISS-PROT database in Figure 5 (see pg 392), which is reproduced as follows:

    PNG
    media_image1.png
    634
    966
    media_image1.png
    Greyscale


As shown above, the alignment includes an MTFK sequence characterized by Furutani et al., including a “FLAP” region identified present in all of the sequences.  Furutani et al. further observe “the presence of the long insertion (44 amino acids) [ ] in the flap” region and teach that “[t]he long flap sequence is also found in MJFK and some bacterial FKBP homologs (Fig. 5), although it has not yet been reported in eukaryotic FKBPs” (see pg 395, left and right cols., bridging ¶).  
In light of the foregoing, the term “IF-domain” is accorded the broadest reasonable interpretation as referring to sequences of an insertion in a flap region, like those of M. jannaschii FK binding protein and bacterial FKBP homologs described by Furutani et al., as known in the art.  Also given the teachings of Knappe et al. and Furutani et al., the term does not include the flap region of FKBP12 or the eukaryotic FKBPs described by Furutani et al.  

As previously indicated, Claim 1, lines 1-3, recites 
“A composition of nucleic acid molecules encoding a population comprising a multitude of non-identical chimeric polypeptide species, wherein each nucleic acid molecule encodes a chimeric polypeptide species that comprises…” 
which is interpreted as encompassing nucleic acid molecules encoding a population of multiple (i.e. more than one) different chimeric polypeptide species.  
The above interpretation is consistent with the following passage from page 14 of the instant specification:  

    PNG
    media_image2.png
    271
    760
    media_image2.png
    Greyscale
 
Claim 1, line 7, recites “X is an amino acid sequence comprising a variable sequence”, which is accorded the broadest reasonable interpretation in light of the disclosure as encompassing embodiments wherein in addition to X “comprising a variable sequence”, and embodiments wherein X is an amino acid sequence comprising both a variable sequence and a non-variable sequence.  
Claim 7 depends from Claim 6 and recites “wherein each wherein each residue of the amino acid sequence of O is independently selected from the list of amino acid residues consisting of Y, F, L, P, D, V, R, Q, S, I, E, G, W, A, H, T, N, K, and M” (emphasis added) which is interpreted as not requiring all 19 of the listed amino acid residues to be present because the broadest reasonable interpretation of the wording presents no such requirement.  

Claim Objections
Dependent Claim 9 is objected to because of the following informality:  
Claim 9 recites the limitation "the chimeric polypeptide" (see lines 1-2), while Independent Claim 1 is directed to a composition “comprising a multitude of non-identical chimeric polypeptide species, wherein each nucleic acid encodes a chimeric polypeptide species...” (emphasis added; see lines 1-3), and so there is an inconsistency between the “polypeptide” of Claim 9 and the “species” of Claim 1 (because “polypeptide” is used as an adjectival noun in Claim 1).  
This inconsistency leads to possible confusion regarding whether the different terms in the two claims are referring to the same subject matter.  
Appropriate explanation and/or correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, it is noted that revising Claim 9 to recite --wherein the chimeric polypeptide species comprises the sequence of SEQ ID NO:4 or SEQ ID NO:5-- would obviate this rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  This is an inadequate written description rejection.
Amended independent Claim 1 recites "wherein X is an amino acid sequence comprising a variable sequence, [ ] and wherein X does not comprise an IF-domain” (see lines 6-7, and the last line, of the claim).  Thus Claim 1 includes the limitation of a subgenus of “X [that] is an amino acid sequence comprising a variable sequence” with exclusion of “an IF-domain” from the genus of X as an amino acid sequence with a variable sequence.  
A review of the instant application as filed found multiple instances of “X is an amino acid sequence comprising a variable sequence” and “X is inserted in place of the insert-in-flap-domain (IF-domain) of” a disclosed polypeptide (see the specification at pg 3, line 29; pg 4, lines 1-2; pg 6, lines 15-16 and 24-25; pg 9, line 32, to pg 10, line 2; pg 10, line 31, to pg 11, line 2; pg 11, lines 6-7 and 13-14; pg 22, lines 11-12 and 20-21; pg 23, lines 1-2, 9-10, 18-19, and 27-28; pg 24, lines 9-10; pg 26, line 34; pg 27, lines 6-7 and 18-20; pg 35, lines 13-16; pg 37, lines 11 and 17-18; and pg 44, lines 17-19, 24 and 30-31).  
And while the specification and dependent Claims 2 and 3 further define “X” in terms of length, there is no disclosure of any specific non-“IF-domain” amino acid sequence as “X”.  Thus Claim 1’s recitation of a subgenus of “X [that] is an amino acid sequence comprising a variable sequence” but “does not comprise an IF-domain [insert-in-flap-domain]” is not supported by a  generic disclosure of “X is an amino acid sequence comprising a variable sequence” and a specific example of an “X” that “does not comprise an IF-domain [insert-in-flap-domain]” (see MPEP 2163 I.B. and the cases cited therein).  
Thus Claim 1 and dependent Claims 2-9 and 17-19 fail to be supported by an adequate written description. 

Claim Rejections - 35 USC § 103
In light of claim cancellations and amendments, the previous rejection of Claims 9-10 and 16-19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knappe et al. and Buchanan et al. and further in view of Low et al. (“Crystal Structure Determination and Functional Characterization of the Metallochaperone SlyD from Thermus thermophiles”; cited in IDS filed 8/13/2018) has been withdrawn.
See the new rejection below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scholz et al. (US 2003/0096352 A1, published 5/22/2003) in view of Low et al. (“Crystal Structure Determination and Functional Characterization of the Metallochaperone SlyD from Thermus thermophiles”; cited in IDS filed 8/13/2018), Knappe et al. (“Insertion of a Chaperone Domain Converts FKBP12 into a Powerful Catalyst of Protein Folding” J. Mol. Biol., 368(5): 1458-1468, 18 May 2007) and Buchanan et al. (WO 2006/072773 A1; published 7/13/2006).  Low et al., Knappe et al., and Buchanan et al. were cited and applied in the previous Office Action.  
As an initial matter, Scholz et al., Low et al., and Knappe et al. all relate to the recombinant expression of SlyD based polypeptides as a common field of endeavor.  And all four documents relate to the recombinant expression of fusion polypeptides as a common field of endeavor
Scholz et al. teach the cloning and expression of a heterologous protein or polypeptide in bacteria with expression tools comprising a FKBP-type peptidyl prolyl isomerase selected from the group consisting of FkpA, SlyD, and trigger factor, and methods of recombinant protein expression (see e.g. pg 1, ¶0013; and pgs 9-10, claims 1-26).  Their teachings include recombinant DNA molecules encoding a fusion polypeptide, where the fused nucleic acid molecules code for a FKBP chaperone (or peptidyl prolyl isomerase or PPI or PPIase), such as SlyD, followed by a target peptide (see e.g. pgs 9-10, claims 1 and 6; pg 4, ¶0055; and pg 6, ¶0077), which corresponds to the “nucleic acid molecules” of Claim 1.  
They further teach DNA molecules as described above with “a second PPI” sequence downstream of the sequence coding for the target peptide (see e.g. pg 10, claim 5), which is analogous to formula I in instant Claim 1, where their target peptide corresponds to X in formula I.  And they further describe the “target” polypeptide, peptide or protein may comprise “sequences, e.g., diagnostically relevant epitopes” (emphasis added; see pg 3, ¶0040 as well as ¶¶0038-0039).  
Regarding the sequence of their SlyD, Scholz et al. teach the cloning and use of E. coli SlyD (see pg 9, Example 2, ¶0115).  
But Scholz et al. do not teach sequences of SEQ ID NO:4 as S1 and S2 in instant Claim 1; do not teach their target peptides as comprising an “IF-domain” as presented in Claim 1, and do not teach the features of the dependent claims.  SEQ ID NO:4 is related to T. thermophiles SlyD as described below.
Scholz et al. do teach, however, that “{i]t is understood that modifications can be made in the procedures set forth [by them] without departing from the spirit of the[ir] invention” (see pg 7, ¶0099).
Low et al. teach structure and functional characteristics of T. thermophiles SlyD (see e.g. title) and provide a sequence alignment of it with E. coli SlyD and other microbial homologs (see pg 377, Fig. 1).  The alignment includes identification of an “IF domain” as residues Val71-Asp116 in of T. thermophiles SlyD, which is consistent with the SlyD* sequence in Figure 1(a) of Knappe et al. as described below.  Regarding the T. thermophiles and E. coli SlyD proteins, Low et al. teach that “[c]ompared to the stability of SlyD from mesophilic E. coli SlyD, the stability of TtSlyD is twice as high at ambient temperature” (emphasis added; see pg 381, right col., 1st full ¶).  The increased stability would be recognized by an artisan having ordinary skill as an advantage of the T. thermophiles SlyD over E. coli SlyD.   
With respect to SEQ ID NO:4 as limitations in Claims 1 and 9, positions 1-63 of T. thermophiles SlyD are identified as ending with the active site residue Y (black bar on top of sequence; see Fig. 1 of Low et al. on pg 377) at position 63, and are identical to positions 1-63 of instant SEQ ID NO:4.  
Additionally, positions 123- 148 are identical to positions 65-90 of instant SEQ ID NO:4 while positions 123-125 correspond to the GQN and GQD sequences at the end of the IF domain identified in Figure 1(a) of Knappe et al.  As a result, a fusion polypeptide comprising instant SEQ ID NO:4 would encompass a fusion peptide containing positions 1-63, followed by an insert of one or more residues (like a target peptide of Scholz et al.), and then positions 123-125 of Low et al.  These teachings regarding positions 1-63 of T. thermophiles SlyD (identical to positions 1-63 of instant SEQ ID NO:4), and regarding positions 123-148 of T. thermophiles SlyD (identical to positions 65-90 of instant SEQ ID NO:4) also apply to Claims 16-19.  
As a result, a chimeric polypeptide species of Claims 1, 9 and 17-19 comprising amino acids 1-63 of SEQ ID NO:4 for S2 and amino acids 65-90 of SEQ ID NO:4 for S1 would encompass a fusion peptide containing positions 1-63 of the T. thermophiles SlyD, an insert of one or more residues (such as a target peptide of Scholz et al.), and then positions 123-125 of the T. thermophiles SlyD of Low et al.
Knappe et al. teach the cloning and expression of nucleic acid molecules (see e.g. pg 1465, right col., second full ¶) encoding multiple chimeric polypeptides (SlyD*, SlyD*IF, FKBP12, FKBP12+IF, and MtFKBP17; see e.g. pg 1459, Figure 1(a)).  More specifically, they teach chimeric polypeptides with alterations in the “flap” region of FKBP12 and in the “insert-in-flap or IF domain” of SlyD* and MtFKBP17 (see amino acid residues in red in Figure 1(a)).  Knappe et al.’s identification of an “IF domain” in their SlyD* is consistent with that identified in T. thermophiles SlyD by Low et al. as described above.  
Kappe et al. further teach that “[r]emoval of the IF domain from SlyD* even stabilized it against urea-induced unfolding” which suggests that “despite the very low overall level of sequence identity between SlyD and FKBP12, they show similar sequences in the local chain segments that connect the FKBP domain with the IF domain or the flap”, and that “in addition to the two covalent connections, no other stabilizing non-covalent interactions exist between the two domains of SlyD. In the NMR structure of MtFKBP17 the two domains are in fact well separated” (all underlining added; see pg 1463, ¶ bridging left and right cols.).  An artisan having ordinary skill would recognize this as indicating that “the local chain segments” connected to the ends of the “IF domain” allow that domain to be structurally (and so conformationally) isolated from the “FKBP domain” in SlyD*.  This isolation is demonstrated by Knappe et al.’s teachings regarding SlyD*IF and FKBP_IF, which display the properties of the sequences substituted for the native “IF domain” and “flap” domain, respectively (see e.g. pg 1461, Fig. 2, Tables 1 and 2; pg 1462, Fig. 3; pg 1463, Figs. 4-5; and pg 1464, Fig. 6).  
It is noted that the substitute sequences in SlyD*IF and FKBP_IF were 13 residues and 60 residues, respectively, and described as “domain exchange” by Knappe et al. (see pg 1463, Discussion section, 1st subtitle and ¶).  Knappe et al.’s teaching of those amino acid segments as “domain[s]” is consistent with the behaviors of the segments/domains as taught by Knappe et al., and consistent with each segment/domain being a structurally or conformationally isolated.  Combined with the structures of hFKBP12 and mtFKBP12 (see Fig. 1(b) of Knappe et al.) each segment/domain would be recognized by an artisan having ordinary skill as an example of the target peptide “epitopes” of Scholz et al.  
Regarding Claims 2 and 3, the 13 residues (of the FKBP12 “flap” domain) substituted into SlyD*IF (see Fig. 1(a) of Knappe et al.) correspond to “5 to 75 residues” in the claims.   
Regarding Claims 4 and 5, the residues substituted into SlyD*IF and FKBP_IF are flanked on the ends by 3 amino acid residues in magenta (ibid), which are “the local chain segments” connected to the end of the substitute residues.  The sequence “AYG” corresponds to element “U” in Claims 4 and 5, while the sequences “LKF” and “LVF” correspond to element “Z”.  
Regarding Claims 6 and 7, the residues in red (ibid) do not include cysteine, and so the sequences is composed of a subset of the naturally occurring amino acid residues.   
As noted above, Scholz et al. do not teach a composition, such as a library or population, of nucleic acids that encode their fusion polypeptides.  
Buchanan et al. teach a method of using ribosome or polysome display, which 
“involves construction of nucleic acid libraries, screening for binding, and identification of binding entities of interest.  The library is made by synthesizing a DNA pool of diverse sequences that are then transcribed to produce a pool of mRNAs . In vitro translation is used to generate the encoded polypeptides or proteins displayed, and desirable binding interactions are selected using immobilised target antigen” (italics in the original; see e.g. pg 1, lines 8-24).  

Buchanan et al. further teach that in their method, “a library of genes encoding polypeptide variants may be constructed” (see pg 6, lines 29-30) and that a variant “may be provided within a nucleotide sequence to provide a nucleotide sequence encoding a fusion protein” (see pg 28, line 11, to pg 29, line 5).  
And regarding Claim 8, Buchanan et al. teach “use of HIC [hydrophobic interaction chromatography] for the removal of unfolded and misfolded peptides from a random-sequence library prior to selection” (underlining added; see pgs 9-10, bridging paragraph), which would be understood by the skilled artisan as referring to the preparation and use of a library of random sequences.  
So regarding Claims 1-7, 9 and 17-19, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the recombinant, E. coli SlyD based nucleic acids of Scholz et al. to 
(A) be based upon T. thermophiles SlyD as taught by Low et al. and Knappe et al., 
(B) substitute the “IF domain” of that SlyD with target peptides, including the 13 residue from FKBP12 as a positive control and analogous to the 13 and 60 residue substitute segments, as taught by Knappe et al. (in place of the simple sequence fusions taught by Scholz et al.), and 
(C) be used in combination with ribosome display as taught by Buchanan et al., 
all with the reasonable expectation of successfully expanding the method to screen for target peptides of interest without surprising or unexpected results.  
Additional motivation for the modifications are provided by the artisan having ordinary skill recognizing that (A) T. thermophiles SlyD is more stable, (B) that substitution for the “IF domain” provides the advantage of allowing the target peptide to adopt its own conformation within a structurally and conformationally isolated region of T. thermophiles SlyD, and (C) the displayed library method of Buchanan et al. provides advantages in time, labor and cost over making and testing/evaluating individual nucleic acid molecule library members.  

Regarding Claim 8, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to further modify the recombinant nucleic acids of Scholz et al., Low et al., Knappe et al. and Buchanan et al. (as explained above) by substituting the “IF domain” of T. thermophiles SlyD with random sequences, such as randomized versions of the target peptides of Scholz et al. and the 13 residue segment taught by Knappe et al., based on the teaching of Buchanan et al., with the reasonable expectation of successfully expanding the method to screen for and identify additional useful target peptides without surprising or unexpected results.  And these random, or randomized, sequences would include those with subsets of naturally occurring amino acids and relative amino acid residue frequencies as presented in Claim 8.
Additional rationales for the modifications described above with respect to Claims 1-9 and 17-19 are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (e.g. T. thermophiles SlyD, ribosome display, and random or randomized sequences) for another (e.g. E. coli SlyD, bacterial expression and naturally occurring sequences) to obtain predictable results; and simple use of a known technique to improve a similar method in the same way; and simple applying of known techniques to a known method ready for improvement to yield predictable results.  
Response to Applicant Arguments
Applicant’s arguments in the 2/8 Reply (see pgs 10-16) have been fully considered with the totality of the record and to the extent they are applicable to the above rejection.  The arguments are not persuasive. 
Applicant first argues the following (see pg 12, 2nd full ¶):

    PNG
    media_image3.png
    142
    476
    media_image3.png
    Greyscale

This is not persuasive because the asserted arrangement (mediated by a disulfide bond) between the S2 and S1 domains is not supported by the enormous number of combinations of S2 and S1 sequences recited in Claims 1 and 17-19, which include “amino acid sequences at least 50% identical to” listed SEQ ID NOs without requirement for retention of residues that mediate the disulfide bond).  Moreover, the argument is not persuasive given the teachings of Knappe et al., regarding the FKBP domain and “IF domain” and the stability of the SlyD protein after “domain exchange”, on page 1463 as explained in the statement of rejection.  
Applicant next argues the following (see pg 12, last full ¶):

    PNG
    media_image4.png
    82
    470
    media_image4.png
    Greyscale

This argument is not persuasive because Scholz et al. teach use of sequences encoding fusions between SlyD and target peptides.  Additionally, an artisan having ordinary skill would also recognize the teachings of Knappe et al. as describing the structural domains of SlyD and the effects of “domain exchange” in addition to chaperone activity.  
Applicant further argues the limitations of Claims 4 and 5 relative to Knappe et al. (see pg 13, last full ¶, to pg 14, 1st full ¶) and their teachings of IF domains as excluded by Claim 1’s limitation of “X does not comprise an IF-domain”.  This is not persuasive because the rejection above does not include X as “an IF-domain”.  
Applicant further argues that Buchanan et al. do not overcome the deficiencies of Knappe et al. (see pg 14, last 3 paragraphs).  This is not persuasive because the alleged deficiencies regarding “SlyD or FKBP12” are addressed by Scholz et al. and Low et al. in addition to Knappe et al.  Moreover, the rejection is based upon a combination of teachings, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
And regarding Applicant’s argument that “with all of the known literature relating to fusion proteins, there simply would be no reason to selected Buchanan for combination with Knappe et al., other than impermissible hindsight using the Applicant’s specification as a blueprint to make such a combination” (see pg 14, last ¶), this argument was addressed in the previous Office Action.  Briefly, the above rejection is supported by motivations and rationales provided therein, and there is no evidence that the determination set forth in the above statement of rejection includes knowledge gleaned only from the applicant's disclosure.  
Applicant is again reminded that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Regarding Applicant’s argument that “the teaching in Buchanan relating to chaperones teaches away from the instant application” (see pg 14, last sentence), Applicant has not demonstrated that “depletion of chaperon[e]s” is other than an alternative taught by Buchanan et al.  And disclosure of that alternative does not support Applicant’s allegation of a teaching away from alternatives without “depletion of chaperon[e]s” (see MPEP 2123 II., 2141.02 VI., 2143.01 I., and 2145 X.D.1. as well as the cases cited therein).  
Applicant next argues that Low et al. fail to overcome the alleged shortcomings of Knappe et al. and Buchanan et al. (see pg 15, 1st ¶).  This is not persuasive because the alleged shortcomings have been addressed above.  Additionally, Low et al. teach an advantage of using T. thermophiles SlyD as well as the sequences of SEQ ID NO:4 as encompassed by the claims.  
On the remainder of page 15, Applicant again argues that the previous combination of references relied on impermissible hindsight.  This is not persuasive for the reasons explained above.  
In light of the foregoing, the arguments are not persuasive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl


/AARON A PRIEST/Primary Examiner, Art Unit 1637